DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 September 2021 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [U.S. Pub. No. 2013/0300529 A1] in view of Park et al. [U.S. Patent No. 10541076] and Rose et al. [U.S. Patent No. 6333830].
Regarding claim 1, Chang discloses a coil electronic component (e.g., 1, Figure 1) comprising: 
a body (e.g., 12, Paragraph 0024, Fig. 1) including a support member (e.g., 20) having a through-hole (e.g., 200, Paragraph 0025), an internal coil (e.g., comprises 10a, 10b) disposed on one or both of upper and lower surfaces of the support member 20, and an encapsulant (e.g., magnetic material of body 12, Paragraph 0024-0025) encapsulating the support member 20 and the internal coil (10a, 10b) and filling up at least a portion of the the through-hole 200 to form a core; and
external electrodes (e.g., 206, 208, Fig. 1) disposed on an external surface of the body 12 and connected to the internal coil (10a, 10b), 
wherein the internal coil includes coil patterns (10a, 10b) wound in a winding direction and connected to each other (e.g., through via 303, Paragraph 0029-0031), and among the coil patterns, an innermost coil pattern (e.g., trace 320 with turn close to opening 200, Fig. 1) in the winding direction has a cross section composed of lower and upper portions (e.g., 320, 360 respectively, Fig. 10), the lower portion 320 being rectangular, and the upper portion 360 at least partially including an inclined surface (manufacturing diagram of component 1, Paragraph 0036, Figure 10).

the coil patterns, cross section shapes of coil patterns other than the innermost coil pattern and an outermost coil pattern are rectangles.
Park discloses an insulating layer (e.g., 500, column 4, lines 53-55) disposed on internal coil (e.g., coil 300, comprising 310, 320, column 4, lines 53-55, Fig. 1-4) and a side surface of support member (e.g., support 200, column 8, lines 29-33) between the side surface and the core (e.g., portion of body 100 filling up through hole 220, column 7, lines 22-27, Fig. 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulation layer disposed on side surface of support member between the side surface and the core as taught by Park to the side surface of support member 20 of Chang (which may not be limited to insulating substrate, Paragraph 0022) between the side surface and the core to provide the support member with insulation so as not to have short circuit contact with metal powder content of magnetic body when the support member is manufactured with metal magnetic material.
Rose discloses coil patterns (e.g., 20a with top non- planar surface 22a, column 3, lines 46-51, Fig. 3 and 16), cross section shapes of coil patterns other than the innermost coil pattern and an outermost coil pattern are rectangles (see column 6, line 26-32, Fig. 16).

Regarding claim 2, Rose discloses coil pattern 20a innermost and outermost coil pattern with the upper and lower portions are continuously formed without a boundary line (see Fig. 16).
Regarding claim 3, Chang discloses one edge of the upper portion (e.g., 360, Fig. 10) in a highest position is parallel to the support member (e.g., 20, Fig. 1 or 300, Fig. 10). 
Regarding claim 4, Rose discloses a minimum thickness of the innermost coil pattern (e.g., minimum thickness of portion 20a with non-planar top surface 22a, close to core 30, Fig. 16) is thinner than that of a coil pattern (e.g., coil pattern 20a, next to the left of innermost coil pattern shown in Figure 16) closest to the innermost coil pattern. 
Regarding claim 5, Chang discloses a first insulator (e.g., 330, Fig. 10) is further at least partially disposed between the internal coil (e.g., coil pattern 320) and the encapsulant (e.g., magnetic material of body 12). 
Regarding claim 6, Chang discloses the first insulator (e.g., 330) is disposed along surfaces of the coil patterns (e.g., 320) in a shape corresponding to the surfaces of the coil patterns (see Fig. 10).

Regarding claim 12, Chang discloses at least a portion of an upper surface of an outermost coil pattern (e.g., 460) among the coil patterns is an inclined surface (see Fig. 10).
Regarding claim 13, Rose discloses an inclined direction of the inclined surface of the upper surface of the outermost coil pattern (e.g., coil pattern 20a farthest to the left, Fig. 16, with inclined upper surface or non-planar surface 22a) is opposite to an inclined direction of an inclined surface of an upper surface of the innermost coil pattern (e.g., coil pattern 20a closest to core 30, Fig. 16, with inclined upper surface or non-planar surface 22a).
Regarding claim 15, Chang discloses the encapsulant (e.g., magnetic material of body 12) is filled in the through-hole 200 (Paragraph 0023, Fig. 1).
Regarding claim 16, Chang discloses the internal coil 10 includes an upper coil (e.g., 10a) disposed on the upper surface of the support member 20 and a lower coil (e.g., 10b) disposed on the lower surface of the support member 20, the upper and lower coils being connected to each other by a via (303, Fig, 10).
Regarding claim 17, Chang discloses a coil electronic component (e.g., 1, Fig. 1) comprising: a support member (e.g., 20) having a through-hole (e.g., 200, Paragraph 0025); 

a body (e.g., 12, Fig., 1, Paragraph 0024) encapsulating the support member 20 and the spiral internal coil (10a, 10b); and 
external electrodes (e.g., 206, 208, Fig. 1, Paragraph 0026) disposed on external surfaces of the body 12 and connecting the spiral internal coil (10a, 10b),
wherein the coil patterns include an innermost coil pattern having a smallest diameter and an outermost coil pattern having a longest diameter (see Figure 1).
Chang discloses the instant claimed invention discussed above except for an insulating layer disposed on the internal coil and a side surface of the support member between the side surface and the core; and
among the coil patterns, cross section shapes of coil patterns other than the innermost coil pattern and an outermost coil pattern are rectangles.
Park discloses an insulating layer (e.g., 500, column 4, lines 53-55) disposed on internal coil (e.g., coil 300, comprising 310, 320, column 4, lines 53-55, Fig. 1-4) and a side surface of support member (e.g., support 200, column 8, lines 29-33) between the side surface and the core (e.g., portion of body 100 filling up through hole 220, column 7, lines 22-27, Fig. 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulation layer disposed on side surface of support member between the side surface and the core as taught by Park to the 
Rose discloses coil patterns (e.g., 20a with top non- planar surface 22a, column 3, lines 46-51, Fig. 3 and 16), cross section shapes of coil patterns other than the innermost coil pattern and an outermost coil pattern are rectangles (see column 6, line 26-32, Fig. 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have cross section shapes of coil patterns other than the innermost coil pattern and an outermost coil pattern are rectangles as taught by Rose to the coil patterns of Chang to provide the inductor device with shorter magnetic circulation path.
Regarding claim 18, Chang discloses a portion of the outermost coil pattern (e.g., 320) adjacent the support member (e.g. 300) has a width larger than a portion of the outermost coil pattern (e.g., 460) farther from the support member 300 such that the portion of the outermost coil pattern with the larger width has a smaller thickness than a remainder of the outermost coil pattern (e.g., 360, 460) (see Figure 10). 
Regarding claim 19, Chang discloses comprising a first insulator (e.g., 330) disposed along surfaces of the coil patterns (e.g., 320) in a shape corresponding to the surfaces of the coil patterns (see Figure 10).

Regarding claim 21, Chang discloses the portion of the outermost coil pattern with the larger width (e.g., left portion of 320 farthest from via 303) is disposed farther from a center of the spiral internal coil than the remainder of the outermost coil pattern (e.g., outermost patterns 360, 460 ) (see Figure 10).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Park and Rose as applied to claim 6 above, and further in view of Kim et al. [U.S. Pub. No. 2015/0109088 A1].
Regarding claim 7, Chang in view of Park and Rose discloses the first insulator has a film thickness of 1 um or more to 10um or less.
Kim discloses insulator (e.g., 31) has a film thickness of 1 um or more to 10um or less.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use insulator film thickness of 1 um or more to 10um or less as taught by Kim to the coil pattern of Chang in view of Park and Rose to provide the coil structure with just enough insulation to avoid short circuit and gain more coil turns in a limited space available.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 11-13 and 15-21 have been considered but are moot because the new ground of rejection.
Park discloses an insulating layer (e.g., 500, column 4, lines 53-55) disposed on internal coil (e.g., coil 300, comprising 310, 320, column 4, lines 53-55, Fig. 1-4) and a side surface of support member (e.g., support 200, column 8, lines 29-33) between the side surface and the core (e.g., portion of body 100 filling up through hole 220, column 7, lines 22-27, Fig. 1-4). It would have been obvious to one having ordinary skill in the art to have insulation layer disposed on side surface of support member between the side surface and the core as taught by Park to the side surface of support member 20 of Chang (which may not be limited to insulating substrate, Paragraph 0022) between the side surface and the core to provide the support member with insulation so as not to have short circuit contact with metal powder content of magnetic body when the support member is manufactured with metal magnetic material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/Primary Examiner, Art Unit 2837